Citation Nr: 1307515	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  04-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for hepatitis C warranted.  In this case, the Veteran contends that he developed hepatitis C as a result of events during his active military service.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show a relationship between the claimed in-service injury and the Veteran's hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", despite the lack of any scientific evidence so documenting.  The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C. 

Service treatment records were silent as to any findings, complaints, or diagnosis of hepatitis C.  Post-service VA treatment records noted the Veteran's initial treatment for hepatitis C in 1998 as well as his documented polysubstance use.  In an August 2003 VA hepatitis risk factors questionnaire, the Veteran indicated that he had used intravenous drugs, engaged in high-risk sexual activity in service, and shared toothbrushes and razor blades.  In written statements of record, he has asserted that he contracted hepatitis C after sharing needles while doing heroin during service in 1976 and 1977 and/or from jet injector guns used to administer his in-service inoculations during basic training.  While VA's thorough attempts to corroborate the Veteran's asserted in-service sexual assault have proved unsuccessful, the Veteran has repeated claimed that he was kidnapped by men at gunpoint while on leave in Germany and sexually assaulted.  

In a June 2012 remand, the Board found that the January 2012 VA examination for hepatitis was inadequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the January 2012 VA DBQ, the examiner noted that the Veteran had been previously diagnosed with hepatitis C. With respect to risk factors, the examiner referenced a 2003 questionnaire wherein the Veteran reported intravenous, but not intranasal, drug use.  The Veteran also reported sharing razorblades during his active duty service, but denied getting tattoos.  The examiner found no history of acupuncture, blood transfusions, or high-risk sexual activity, but noted that the Veteran smoked marijuana and consumed alcohol until one year before the examination.  The examiner characterized the Veteran's use of marijuana and alcohol as additional risk factors for hepatitis C.  Ultimately, the examiner opined that the Veteran's hepatitis C was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service risk factors. The examiner based this opinion on the Veteran's "[h ]istor[y] of [intravenous] drug use and [service treatment records]."  The examiner then opined as follows:

Less than likely that [V]eteran's military service is nexus for hepatitic C from inoculations.  Rationale is information in 2003 questionnaire of [intravenous] drug usage, not in military service.

In the June 2012 remand, the Board found that the January 2012 VA examiner did not discuss why inoculations, including via jet injectors, were "less than likely" the nexus of the Veteran's hepatitis C.  It was further indicated that the examiner did not discuss why it was more likely that the Veteran's hepatitis C was due to his post-service intravenous drug use than his in-service risk factors.  The Board determined that simply indicating that the opinion provided was based on the Veteran's history of post-service intravenous drug use and a review of the Veteran's service treatment records did not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007)(finding that a medical opinion is inadequate when it does not address all aspects of a claim when the medical examiner was directed to do so by the Board).  

As such, the Board found that the RO had not substantially complied with the directives of the prior October 2010 remand and, thus, a remand for curative action was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Thus, the Board found that a remand for another VA examination was required, directing the RO to request that the VA examiner discuss the Veteran's risk factors for hepatitis C, and to render an opinion as to whether any currently diagnosed hepatitis C was caused by in-service inoculators, including jet injectors.  In support of the rendered opinion, the examiner was also directed to provide a complete rationale, to include citation to documents in the claims file and clinical findings.

Thereafter, in June 2012, the Veteran was contacted by the RO.  He provided his current mailing address at that time.  The Veteran's current mailing address was updated in June 2012 and in January 2013.  Nevertheless, supplemental statements of the case dated on December 28, 2012, and January 8, 2013, were mailed to the Veteran at an earlier, outdated address from 2011.  Although the December 2012 supplemental statement of the case was resent to the proper address on January 15, 2013, the January 8, 2013, has not been provided to the Veteran at his correct address.  To proceed with the adjudication of the Veteran's claim at this time could result in prejudice to the Veteran, as he has not received recent notice of the RO's reasons and bases associated with his claim, or been presented with an opportunity to submit additional argument and evidence to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 (1993).

As instructed, the Veteran was afforded another VA examination in the form of a July 2012 VA examination for hepatitis.  The VA examiner, a VA Advanced Practice Nurse, diagnosed hepatitis C and checked intravenous drug use and high risk sexual activity as the Veteran's applicable risk factors.  After reviewing the claims file and examining the Veteran, the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale section, the VA examiner noted that with history of drug abuse in past, as well as stated risky sexual activity while in Germany in service, it was more likely that the Veteran's hepatitis C was related to those risk factors.  The examiner commented that the Veteran's last positive lab for cocaine use was on July 15, 2011.  The examiner noted that there was no positive medical evidence found in medical literature review for nexus for military inoculation by jet injectors causing blood borne illnesses.  The examiner indicated that there was confirmed evidence of association of hepatitis C with drug use, both intranasal and IV drug use, as well as risky sexual activity.  In conclusion, the examiner restated that there was no medical literature data to confirm inoculations with jet injectors caused blood borne disease and determined there was no nexus for hepatitis C related to service.

In the January 2013 VA clarification medical opinion, the same VA examiner opined that it was less likely as not that the Veteran's hepatitis C was related to service.  After review of the claims file and medical records provided, the examiner indicated that there was no evidence of treatment for risky sexual behavior or drug abuse in service in Germany, only the previous statements of the Veteran.  The examiner concluded that it was less likely as not that the Veteran's hepatitis C was related to service and more likely related to his drug abuse.  It was indicated that review of medical records provided nexus for that opinion. 

As noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2012 VA examination report and the January 2013 VA clarification opinion referenced above are inadequate.  The examiner concluded in the January 2013 VA medical opinion that it was less likely as not that the Veteran's hepatitis C was related to service and more likely related to his drug abuse.  Relating the Veteran's hepatitis C to drug use when the Veteran reported in-service heroin use, as well as has documented post-service drug use, is ambiguous.  In addition, noting that a review of medical records provided nexus for the medical opinion does not constitute a complete rationale.  Nieves-Rodriguez, 22 Vet. App. at 304.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the RO has not substantially complied with the directives of the prior June 2012 remand and, thus, a remand for curative action is again required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, in light of the cumulative record referenced above, an additional VA medical opinion to clarify the etiology of the Veteran's current hepatitis C on appeal is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, while the evidence of record includes an award letter from the Social Security Administration (SSA), dated April 27, 2007, the medical evidence underpinning the award has not been associated with the Veteran's claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.

The claims file also reflects that the Veteran has received VA medical treatment for his hepatitis C from the VA Medical Center (VAMC) in North Little Rock, Arkansas; however, as the claims file only includes treatment records from that provider dated up to December 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must resend a copy of the most recent supplemental statement of the case dated on January 8, 2013 to the Veteran at his updated mailing address of record.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for hepatitis C.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include all treatment records from the North Little Rock VAMC dated from December 2008 to the present.  The RO must also contact SSA for the purpose of obtaining all documentation associated with the Veteran's claim for SSA disability benefits.

If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must obtain a VA medical opinion to ascertain the etiology of the Veteran's currently diagnosed hepatitis C, by an appropriate physician (preferably a hepatologist).  If the physician determines that another examination is necessary to provide the opinion, one must be conducted.  The claims file and all records on Virtual VA must be made available to the physician, and the physician must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The physician must specify the dates encompassed by the Virtual VA records that were reviewed.   

Thereafter, based upon review of the entire evidence of record, to include the Veteran's statements, the physician must provide an opinion as to whether the Veteran's current hepatitis C is casually related to his military service.  The physician must list and discuss all of the Veteran's documented in-service risk factors and post-service risk factors for hepatitis C.  The physician must rank the documented risk factors relative to the probability that the currently confirmed hepatitis C is etiologically related to the risk factor.  In particular, the physician must address the Veteran's clearly asserted in-service intravenous drug abuse, risky sexual activity (to include the claimed in-service sexual assault while on leave and stationed in Germany), in-service inoculations (including jet injectors), and his documented post-service drug and alcohol use.  

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  The report must be typed. 

4.  The RO must review the resulting VA medical opinion, and any additional ordered examination, to ensure that it is in complete compliance with the directives of this and the October 2010 and June 2012 remands.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures.  

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for hepatitis C, taking into consideration all relevant evidence associated with the evidence of record since the January 2013 supplemental statement of the case.  If any benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

